                    Case 3:20-mj-02502-LS Document 20 Filed 12/10/20 Page 1 of 5

                                   UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS
                                                     EL PASO DIVISION

 UNITED STATES OF AMERICA

           v.                                                           Case Number: EP:20-MJ-02502-LS(1)
                                                                        USM Number:
 ANDREE PINEDA

         Defendant.

                                        JUDGMENT IN A CRIMINAL CASE
                               (For Offenses Committed On or After November 1, 1987)

        The defendant, ANDREE PINEDA, was represented by OMAR CARMONA.

       The defendant pled guilty to Count 1 of the Misdemeanor Information on December 10, 2020. Accordingly, the
defendant is adjudged guilty of such Count, involving the following offense(s):

 Title & Section                       Nature of Offense                             Date of Offense          Count

 18 U.S.C. 7(3) & 13                   Driving While Intoxicated                     07/13/2019               1

       As pronounced on December 10, 2020, the defendant is sentenced as provided in pages 2 through 3 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

       It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney of
any material change in the defendant’s economic circumstances.

        Signed this 10th day of December, 2020.




                                                                         LEON SCHYDLOWER
                                                                       United States Magistrate Judge
                       Case 3:20-mj-02502-LS Document 20 Filed 12/10/20 Page 2 of 5
 AO 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                   Judgment -- Page 2 of 5

DEFENDANT:                   ANDREE PINEDA
CASE NUMBER:                 EP:20-MJ-02502-LS(1)

                                                               PROBATION

         The defendant is hereby sentenced to probation for a term of twelve (12) months as to count one.

        While on probation, the defendant shall comply with the mandatory, standard and if applicable, the special and/or
additional conditions on the attached pages that have been adopted by this Court.

                                                        MANDATORY CONDITIONS

 1.    The defendant shall not commit another federal, state or local crime during the term of supervision.
 2.    The defendant shall not unlawfully possess a controlled substance.
 3.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
       test within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as
       determined by the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if
       the defendant’s presentence report or other reliable sentencing information indicates low risk of future substance
       abuse by the defendant.
 4.    The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of
       such a sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C.
       § 14135a).
 5.    If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification
       Act (42 U.S.C. § 16901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex
       offender registration agency in which the defendant resides, works, is a student, or was convicted of a qualifying
       offense.
 6.    If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561(b), the defendant shall participate in an
       approved program for domestic violence.
 7.    If this judgment imposes a fine or restitution, it is a condition of supervision that the defendant pay in accordance
       with the Schedule of Payments sheet of this judgment.
 8.    The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9.    The defendant shall notify the court of any material change in defendant’s economic circumstances that might affect
       the defendant’s ability to pay restitution, fines, or special assessments.
                       Case 3:20-mj-02502-LS Document 20 Filed 12/10/20 Page 3 of 5
 AO 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                               Judgment -- Page 3 of 5

DEFENDANT:                   ANDREE PINEDA
CASE NUMBER:                 EP:20-MJ-02502-LS(1)

                                              STANDARD CONDITIONS OF PROBATION


 1.    The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within
       72 hours of release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.
 2.    After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.
 3.    The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first getting
       permission from the court or the probation officer.
 4.    The defendant shall answer truthfully the questions asked by the probation officer.
 5.    The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives or
       anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a change or
       expected change.
 6.    The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant’s supervision that
       are observed in plain view.
 7.    The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full-time
       employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify the
       probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, the defendant shall notify the probation officer within 72 hours of becoming aware of a
       change or expected change.
 8.    The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
       defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with that
       person without first getting the permission of the probation officer.
 9.    If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
       72 hours.
 10.   The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
       anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such
       as nunchakus or tasers).
 11.   The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
       informant without first getting the permission of the court.
 12.   If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
       officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction. The
       probation officer may contact the person and confirm that the defendant has notified the person about the risk.
 13.   The defendant shall follow the instructions of the probation officer related to the conditions of supervision.
 14.   If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pay such penalties
       in accordance with the Schedule of Payments sheet of the judgment.
 15.   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is the condition of
       supervision that the defendant shall provide the probation officer access to any requested financial information.
 16.   If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
       supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
       the probation officer, unless the defendant is in compliance with the payment schedule.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand additional information regarding these conditions is available at the
www.uscourts.gov.

 Defendant’s Signature                                                                              Date
                       Case 3:20-mj-02502-LS Document 20 Filed 12/10/20 Page 4 of 5
 AO 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                               Judgment -- Page 4 of 5

DEFENDANT:                   ANDREE PINEDA
CASE NUMBER:                 EP:20-MJ-02502-LS(1)


                                             SPECIAL CONDITIONS OF PROBATION


Defendant shall participate in substance abuse treatment program if ordered by U.S. Probation Office.
                               Case 3:20-mj-02502-LS Document 20 Filed 12/10/20 Page 5 of 5
 AO 245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                                                                                 Judgment -- Page 5 of 5

DEFENDANT:                             ANDREE PINEDA
CASE NUMBER:                           EP:20-MJ-02502-LS(1)

                                                   CRIMINAL MONETARY PENALTIES/ SCHEDULE

         The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments
set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made
through Federal Bureau of Prisons’ Inmate Financial Responsibility Program shall be paid through the Clerk, United States
District Court, 525 Magoffin Avenue, Room 105, El Paso, Texas 79901.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.
                                                        Assessment                JVTA Assessment*                                                  Fine                         Restitution
   TOTAL:                                                       $10.00                                       $.00                              $500.00                                       $.00

                                                                                  Special Assessment

            It is ordered that the defendant shall pay to the United States a special assessment of $10.00.

                                                                                               Fine

            The defendant shall pay a fine of $500.00. Payment of this sum shall begin immediately.




            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or percentage
 payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

              If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

            The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
 judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

               Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest, (6) community
 restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

              Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994, but
 before April 23, 1996.

              * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
